Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 teaches {generate a first audio message including the first public safety incident information sized according to the time window and a second audio message including the second public safety incident information sized according to the time window such that a playback time of the first audio message is approximately the same as a playback time of the second audio message}, it is not clear if the audio messages are played on same device or different communication devices. From applicant’s specification, it seems the messages are played on different communication devices for users within the same talk group in synchronization, correction to clearly reflect the claim limitation is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gailloux (US 8, 359382) in view of Khatibi (US 20150201316) in view of Shaffer (US 20070202907).
Regarding claim 1, Gailloux teaches, an electronic computing device (Fig. 4, el. 102) comprising: 
a transceiver; and an electronic processor communicatively coupled to the transceiver (Fig. 5, el. 502, 508), the electronic processor configured to generate first public safety incident information as a function of context information of a first member (col.9, lines 30-50; first member is the user), 
generate second information as a function of context information of a second member (Col. 9, lines 51-66; family member; business associated, or other party preauthorized by the user may have sent a text message to the user), 
the second information being different than the first public safety incident information (Col. 9, lines 51-66), 

and generate a first audio message including the first public safety incident information sized according to the time window (Col. 9, lines 31-51; The personalized audio application 120 inserts the first audio message with the information about the traffic condition into the audio stream presently being provided to the audio play device 130)
and a second audio message including the second information (Col. 9, lines 30-66; The personalized audio application 120 converts the text message into audio format as the second audio message and inserts the second audio message into the audio stream) sized according to the time window such that a playback time of the first audio message is approximately the same as a playback time of the second audio message (Col. 9, lines 30-66; the personalized audio application 120 interrupts the audio stream and plays the first audio message immediately or waits until the end of the song currently streaming or until another break point depends on the configuration entered by the user into the profile 152 and read by the personalized audio application 120).
Gailloux does not teach that the second public safety incident information.
Khatibi in the same art of endeavor teaches the CBC prepares one or more alert messages to carry the alert information. In this example, the CBC prepares two alert messages, i.e., the first alert message 902 and the second alert message 910, regarding the earthquake in San Diego. Particularly, the first alert message 902 may include a serial number 904, a Message Identifier (MID) 906, and alert message content 908. The second alert message 910 may include 
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Gailloux with Khatibi in order to improve the system and enhance the capabilities. 
Although the combination teach first and second users family member, party preauthorized by the user Gailloux in view of Khatibi does not explicitly teach talk group.
Shaffer in the same art of endeavor discloses variety of talk groups and each group has plurality of members, wherein the member could be in more than one group and receive different messages that intended to these group about incidents  (Fig. 4A and 5 and Fig. 4, el. 204).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Gailloux with Shaffer in order to improve the system, enhance the capabilities and reliability. 
Regarding claim 2, Gailloux in view of Khatibi in view of Shaffer teaches, wherein the electronic processor is further configured to: transmit, via the transceiver, the first audio message to a first communication device of the first member; transmit, via the transceiver, the second audio message to a second communication device of the second member, wherein at least one of the first communication device and the second communication device are located outside of acoustic range of each other (Khatibi: Fig. 2, Shaffer: Fig. 2, 4 and Gailloux: Col. 9, lines 30-50 and Fig. 1).

Regarding claim 4, Gailloux in view of Khatibi in view of Shaffer teaches, wherein the electronic processor is further configured to generate at least one of the first public safety incident information and the second public safety incident information in response to receiving at least one of a user query, a command from an input device of a communication device of a member of the talkgroup, a signal from one or more sensors on the communication device, and image or video data from a camera of the communication device (Gailloux: Col. 3, lines 4-20 and Col. 5, lines 1-5, 37-40).
Regarding claim 5, Gailloux in view of Khatibi in view of Shaffer teaches, wherein the electronic processor is further configured to adjust at least one of verbosity and diction of at least one of the first audio message and the second audio message such that the playback time of the first audio message is approximately the same as the playback time of the second audio message (Col. 9, lines 30-66; The personalized audio application 120 converts the text message into audio format as the second audio message and inserts the second audio message into the audio stream) sized according to the time window such that a playback time of the first audio message is approximately the same as a playback time of the second audio message (Col. 9, lines 30-66; the personalized audio application 120 interrupts the audio stream and plays the first audio message immediately or waits until the end of the song currently streaming or until 
Regarding claim 9, Gailloux in view of Khatibi in view of Shaffer teaches, wherein at least one of the context information of the first member and the context information of the second member includes at least one of the group consisting of a location of the member, a role of the member, a task assigned to be executed by the member, a skill level of the member, a security privilege level of the member, a past experience of the member, a field of view of a camera of a communication device of the member, and an estimated time of the member to arrive at an incident location (Shaffer: Paragraph 61, 63, 64).
Regarding claim 10, see claim 1 rejection.
Regarding claim 11, see claim 2 rejection.
Regarding claim 12, see claim 3 rejection.
Regarding claim 13, see claim 4 rejection.
Regarding claim 14, see claim 5 rejection.
Regarding claim 18, see claim 9 rejection.

Allowable Subject Matter
Claims 6-8, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652